EXHIBIT 10.23



Exhibit 10.23


CIBER, INC.
AMENDED AND RESTATED 2004 INCENTIVE PLAN
GLOBAL PERFORMANCE STOCK UNIT AGREEMENT
(AWARDS INTENDED TO COMPLY WITH §162(M))


Unless otherwise defined herein, the terms defined in the CIBER, Inc. Amended
and Restated 2004 Incentive Plan (the “Plan”) will have the same defined
meanings in this Global Performance Stock Unit Agreement, which includes the
Notice of Performance Stock Unit Grant (the “Notice of Grant”), the Terms and
Conditions of Performance Stock Unit Grant attached hereto as Exhibit A (the
“PSU Terms”), the Performance Goal Schedule attached hereto as Exhibit B (the
“Schedule”) and the Appendix to Global Performance Stock Unit Agreement attached
hereto as Exhibit C (the “Appendix”) (collectively, the “Award Agreement”).
NOTICE OF PERFORMANCE STOCK UNIT GRANT
Participant Name (“Participant”):    _____________________________    
Address:                    _____________________________
Participant has been granted the right to receive an Award of Restricted Stock
Units with performance vesting conditions (each, a “Performance Stock Unit” or
“PSU”) over shares of the Company’s Common Stock (“Shares”), subject to the
terms and conditions of the Plan and the Award Agreement, as follows:
Date of Grant                                
Number of PSUs                            
By Participant’s electronic acceptance of the Award of PSUs through an online
acceptance procedure established by the Company at E*TRADE Financial Services,
Inc. or such other stock plan service provider as may be selected by the Company
in the future, Participant and the Company agree that this Award of PSUs is
granted under and governed by the terms and conditions of the Plan and the Award
Agreement, which are made a part of this document. Participant has reviewed the
Plan and Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any changes in
Participant’s residence address which may occur from time to time.





-A-1-



--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT GRANT
Capitalized terms used but not defined in this Exhibit A shall have the same
meanings assigned to them in the Plan and/or the Notice of Grant.
1.Grant.
(a) The Company hereby grants to the individual named in the Notice of Grant
(“Participant”) an Award of Restricted Stock Units subject to performance
vesting conditions (also referred to as “PSUs”), subject to all of the terms and
conditions of the Plan, which is incorporated herein by reference, and the terms
and conditions of the Award Agreement, which includes the Notice of Grant, the
PSU Terms, the Schedule and the Appendix. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of the Award
Agreement, the terms and conditions of the Plan will prevail.
(b) The PSUs granted under the Award Agreement to a Covered Employee are
intended to qualify as Qualified Performance-Based Compensation.
2.Issuance of Shares. Each PSU represents an unfunded and unsecured obligation
of the Company to deliver one Share upon vesting of the PSU. Unless and until
the PSUs vest in the manner set forth in Section 3, 5 or 6, Participant will
have no right to payment of any such PSUs. Any PSUs that vest will be paid out
in whole Shares issued to Participant (or, in the event of Participant’s death
in accordance with Section 7), subject to Participant satisfying any obligations
for Tax-Related Items, on or as soon as practicable after vesting, but in each
case within sixty (60) days following the Vesting Date (as defined below). In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of the payment of any PSUs payable under the Award Agreement. Any
fractional Shares that vest shall be rounded up to the next whole Share.
3.Vesting Schedule.
(a) Subject to Section 5 or 6, the PSUs granted by the Award Agreement will vest
on the Vesting Date (as defined in Section 6 of the Schedule) (i) to the extent
that the performance goals set forth in Section 3 of the Schedule (the
“Performance Goals”) applicable to the performance period specified in Section 2
of the Schedule (the “Performance Period”) are attained, as determined in
accordance with Section 3(b) and (ii) as long as Participant’s Service has been
continuous from the Date of Grant until such Vesting Date. The number of PSUs,
if any that shall be eligible to vest on the Vesting Date shall be calculated in
accordance with the Schedule.
(b) As soon as reasonably practicable after the completion of the Performance
Period, the Committee shall determine the actual level of attainment of the
Performance Goals; provided, however, that in the case of PSUs intended to
constitute Qualified Performance-Based Compensation, the determination of the
level of attainment of Performance Goals shall be certified in writing in
accordance with the requirements of Section 162(m) of the Code by the Committee,
which shall be a committee of the Board comprised of “outside directors” within
the meaning of Section 162(m) of the Code. On the basis of the determination or
certified level of attainment of

-A-1-



--------------------------------------------------------------------------------



the Performance Goals, the number of PSUs that are eligible to vest shall be
calculated. In the case of PSUs that are intended to constitute Qualified
Performance-Based Compensation, the Committee may not increase the number of
PSUs that may be eligible to vest to a number that is greater than the number of
PSUs determined in accordance with the foregoing sentence, but it retains the
sole discretion to reduce the number of PSUs that otherwise would be eligible to
vest based on the attainment level of the Performance Goals. For PSUs that are
intended to constitute Qualified Performance-Based Compensation, the Performance
Goals may not be adjusted, except as permitted under Section 5 of the Schedule
in accordance with the requirements of Section 162(m) of the Code. For PSUs that
are not intended to constitute Qualified Performance-Based Compensation, the
Committee may make such adjustments as are permitted under the Plan.
4.Section 409A. It is the intent of the Award Agreement that it and all payments
and benefits to U.S. taxpayers hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the PSUs provided under the Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, including any amendments or actions that would result in the
reduction of benefits payable under the Award Agreement, as the Company
determines are necessary or appropriate to ensure that the PSUs qualifies for
exemption from, or complies with the requirements of, Section 409A or mitigate
any additional tax, interest and/or penalties or other adverse tax consequences
that may apply under Section 409A; provided, however, that the Company makes no
representation that the PSUs will be exempt from, or will comply with, Section
409A, and makes no undertakings to preclude Section 409A from applying to the
PSUs or to ensure that it complies with Section 409A. For the avoidance of
doubt, Participant hereby acknowledges and agrees that the Company will have no
liability to Participant or any other party if the PSUs are not exempt from, or
compliant with, Section 409A, or for any action taken by the Company with
respect thereto. For purposes of the Award Agreement, “Section 409A” means
Section 409A of the Code, and any final U.S. Department of Treasury regulations
and other interpretive guidance issued thereunder, as each may be amended from
time to time.
5.Termination of Service. Notwithstanding any contrary provision of the Award
Agreement, the balance of the PSUs that have not vested as of the time of
Participant’s termination of Service, shall be treated as described below:
(a) If Participant’s termination of Service is due to death or Disability that
occurs before the Vesting Date, then a prorated number of PSUs immediately will
vest, calculated based on the product equal to (a) the number of PSUs that
become eligible for vesting based on actual attainment of the Performance Goals
in accordance with the following sentence, multiplied by (b) a fraction, the
numerator of which is the number of calendar quarters in the Performance Period
during which Participant was providing Service and the denominator of which is
the number of full calendar quarters in the Performance Period. For purposes of
determining the number of PSUs that are eligible for vesting based on the
attainment of the Performance Goals, the last day of the Performance Period will
be the last day of the calendar quarter immediately preceding the date of

-A-2-



--------------------------------------------------------------------------------



Participant’s termination of Service, and attainment of the Performance Goals
will be determined as of the last day of the shortened Performance Period.
(b) If Participant’s termination of Service is for any or no reason other than
due to death or Disability (including, without limitation, termination due to
retirement), the PSUs will be immediately forfeited, and Participant’s right to
acquire any Shares hereunder will immediately terminate.
(c) For purposes of the PSUs, Participant’s Service will be considered
terminated as of the date Participant is no longer actively providing services
to the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment or
service agreement, if any) and will not be extended by any notice period (e.g.,
Participant’s period of Service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment or service agreement, if any); the Committee shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of the PSUs (including whether Participant may still be
considered to be providing services while on an approved leave of absence).
6.Change in Control. Upon a Change in Control, a number of PSUs calculated based
on assumed attainment of the Performance Goals at the maximum level shall vest
and become payable immediately prior to the date of the Change in Control.
7.Death. Any distribution or delivery to be made to Participant under the Award
Agreement will, if Participant is then deceased, be made to Participant’s legal
heirs or representatives of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
8.Responsibility for Taxes.
i.Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Affiliate employing or retaining Participant (the “Service
Recipient”), the ultimate liability for all Tax-Related Items is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient, as applicable. Participant further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including, without limitation, the
grant, vesting, or payment of the PSUs, the issuance of Shares in payment of the
vested PSUs, the subsequent sale of Shares acquired upon vesting and the receipt
of any dividends or dividend equivalents, if applicable; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the PSUs to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, as applicable, Participant
acknowledges that the Company and/or the Service Recipient (or former

-A-3-



--------------------------------------------------------------------------------



service recipient, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
ii.Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Service Recipient to satisfy all Tax-Related Items. In this
regard, Participant authorizes the Company and/or the Service Recipient and/or
their agent to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from Participant’s wages
or other cash compensation; (ii) withholding from the proceeds of sale of Shares
issued to Participant, either through a voluntary sale or a mandatory sale
arranged by the Company on Participant’s behalf (pursuant to this Section 8(b)
without need of further authorization); (iii) withholding Shares otherwise
issuable pursuant to the vested PSUs sufficient to satisfy the Tax-Related
Items; or (iv) by any other method deemed by the Company to comply with
applicable laws. If the obligation for Tax-Related Items is satisfied by
withholding Shares, the Company will withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding rates. If the Shares are
sold to cover the obligation for Tax-Related Items, the Company may use other
applicable withholding rates, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. Further, if the obligation
for Tax-Related Items is satisfied by withholding Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested PSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
iii.Finally, Participant agrees to pay to the Company or the Service Recipient
any amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Participant is holder of record of the Shares as certificates representing such
Shares (which may be in book entry form) have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
10.Nature of Grant. In accepting this Award of PSUs, Participant acknowledges,
understands and agrees that:
i.    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time, to the extent permitted by the Plan;

-A-4-



--------------------------------------------------------------------------------



ii.    this Award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance-based
Restricted Stock Units, or benefits in lieu of performance-based Restricted
Stock Units, even if PSUs or other performance-based Restricted Stock Units have
been granted in the past;
iii.    all decisions with respect to future grants of performance-based
Restricted Stock Units or other grants, if any, will be at the sole discretion
of the Company;
iv.    the Award of PSUs and Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming a relationship of
Service and shall not interfere with the right of the Company and/or the Service
Recipient, as applicable, to terminate Participant’s Service at any time;
v.    Participant is voluntarily participating in the Plan;
vi.    the PSUs and the Shares subject to the PSUs, and the income and value of
the same, are not intended to replace any pension rights or compensation;
vii.    the PSUs and the Shares subject to the PSUs, and the income and value of
the same, are not part of normal or expected compensation or “earnings” for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or payments or welfare benefits or similar payments;
viii.    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
ix.    unless otherwise agreed with the Company, the PSUs and the Shares subject
to the PSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service that Participant may provide as director
of an Affiliate;
x.    unless otherwise provided in the Plan or by the Company in its discretion,
the PSUs and the benefits evidenced by the Award Agreement do not create any
entitlement to have the PSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Shares;
xi.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from the termination of Participant’s Service
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is providing services,
or the terms of Participant’s employment or service agreement, if any), and in
consideration of this Award of the PSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, the Service Recipient, or any other Affiliate, waives his or her
ability, if any, to bring any such claim, and releases the Company, the Service
Recipient, and any other Affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have

-A-5-



--------------------------------------------------------------------------------



agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and
xii.    in addition to subsections (a) through (k) above, the following
provisions will also apply if Participant is providing services outside the
U.S.:
1.    the PSUs and the Shares subject to the PSUs, and the income and value from
same, are not part of normal or expected compensation, “earnings” or salary for
any purpose; and
2.    none of the Company, the Service Recipient or any other Affiliate shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the U.S. dollar that may affect the value of the PSUs or of any
amounts due to Participant pursuant to the vesting of the PSUs or the subsequent
sale of any Shares acquired upon vesting.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding the U.S. federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
the Award Agreement and all other aspects of Participant’s participation in the
Plan before taking any action related to the Plan.
12.Data Privacy. Participant hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in the Award Agreement and any other PSU grant materials by and among,
as applicable, the Company, the Service Recipient and any other Affiliate for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that the personal data may include certain personal
information about Participant, including, without limitation, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”).
Participant understands that Data will be transferred to E*TRADE Financial
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future (the “Designated Broker”), which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of Data may be located in the U.S.
or elsewhere, and that a recipient’s country of operation (e.g., the U.S.) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the U.S., he or she
may request a list with the names and addresses of any potential recipients of
Data by contacting his or her local human resources representative. Participant
authorizes the Company, the Designated Broker and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan

-A-6-



--------------------------------------------------------------------------------



to receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purposes of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the U.S., he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her Service and
career with the Service Recipient will not be adversely affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant PSUs or other Awards or administer or
maintain such Awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
Finally, upon request of the Company or the Service Recipient, Participant
agrees to provide an executed data privacy consent form or agreement to the
Service Recipient or the Company (or any other agreements or consents that may
be required by the Service Recipient or the Company) that the Company and/or the
Service Recipient may deem necessary to obtain under the data privacy laws in
Participant’s country, either now or in the future. Participant understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such consent or agreement.
13.Notice. Any notice to be given to the Company under the terms of this Award
Agreement will be addressed to the Company at CIBER, Inc., 6312 South Fiddler’s
Green Circle, Suite 600E, Greenwood Village, Colorado 80111 U.S.A., or at such
other address as the Company may hereafter designate in writing.
14.Limits on Transfer. Except to the limited extent provided in Section 11. 3 of
the Plan, this Award of PSUs and the rights and privileges conferred hereby may
not be pledged, encumbered, hypothecated, assigned, transferred, or otherwise
disposed of in any way (whether by operation of law or otherwise) and will not
be subject to any lien, obligation, or liability of Participant. Upon any
attempted action in contravention hereof, the PSUs and the rights and privileges
conferred hereby immediately will become null and void.
15.Successors and Assigns. The Company may assign any of its rights under the
Award Agreement to single or multiple assignees, and the Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, the Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns and inure to the benefit thereof. The rights and
obligations of Participant under the Award Agreement may only be assigned with
the prior written consent of the Company.
16.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to PSUs awarded under the Plan or future
PSUs that may be

-A-7-



--------------------------------------------------------------------------------



awarded under the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
17.Severability. In the event that any provision in the Award Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of the Award Agreement.
18.Modifications to the Award Agreement. Participant agrees to be bound by any
termination, suspension or modification of the terms of the Plan regardless of
whether notice is given to Participant of such event. The Company reserves the
right to revise the Award Agreement as it deems necessary or advisable, in its
sole discretion and without the consent of Participant, as authorized under
Sections 3(b) and 4 hereof or as provided in Section 15.2 of the Plan, or to
facilitate compliance with applicable law. Further, the Company reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to execute any additional agreements or undertakings that
may be necessary to accomplish the foregoing. Except as otherwise provided in
this Section 18, modifications to this Award Agreement or the Plan that
materially and adversely affect this Award of PSUs can be made only in an
express written agreement executed by Participant and a duly authorized officer
of the Company.
19.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of the Award Agreement shall not operate or be construed as a
waiver of any other provision of the Award Agreement, or of any subsequent
breach by Participant or any other Participant.
20.Governing Law and Venue. This Award Agreement will be governed by the laws of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Colorado, and agree that such litigation will be conducted in the courts of
Arapahoe County, Colorado, or the federal courts for the United States for the
District of Colorado, and no other courts, where this Award of PSUs is made
and/or to be performed.
21.Language. If Participant has received the Award Agreement or any other
document related to the PSUs or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
22.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Award Agreement.
23.Appendix. Notwithstanding any provision of the Award Agreement, this Award of
PSUs shall be subject to any additional terms and conditions for Participant’s
country set forth in the Appendix. Moreover, if Participant relocates to one of
the countries included in the Appendix, the terms and conditions for such
country will apply to Participant to the extent the Company

-A-8-



--------------------------------------------------------------------------------



determines that the application of such terms and conditions to Participant is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of the Award Agreement.
24.Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges that
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect his or her ability to acquire or sell the Shares or
rights to the Shares under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. Participant acknowledges that it
is Participant’s responsibility to comply with any applicable restrictions, and
Participant is advised to speak to his or her personal advisor on this matter.
25.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
the Award Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. Participant expressly warrants that he or she is not
accepting the Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.



-A-9-



--------------------------------------------------------------------------------




EXHIBIT B


Performance Goal Schedule
FOR 162(M) PERFORMANCE STOCK UNITS


1.    Target Number of Performance Stock Units (“Target PSUs”): [=]


The PSUs shall become eligible for vesting based on the EBITA Goal, TSR Goal (as
these terms are defined below) and time-based vesting requirements only if the
Operating Income Goal (as defined below) has been attained. If the Committee
fails to certify whether the Operating Income Goal was attained or determines
that the Operating Income Goal has not been attained, the PSUs shall be
forfeited in their entirety without regard to whether the EBITA and TSR Goals
are attained, and there will be no settlement of Shares related to such PSUs.


The actual number of PSUs that are eligible to vest in accordance with Section 3
of the PSU Terms shall be based on the attainment level of the EBITA and TSR
Goals, in accordance with the following formula:


The product of A, multiplied by B, where
A = the sum of:
(1) Target PSUs /3 x EBITA Goal Attainment Factor (as set forth below) for
[____] Fiscal Year, plus
(2) the Target PSUs/3 x EBITA Goal Attainment Factor for [____] Fiscal Year,
plus
(3) the Target PSUs/3 x EBITA Goal Attainment Factor for [____] Fiscal Year.
B = TSR Goal Attainment Factor


2.    Performance Period: January 1, [____] – December 31, [____].


3.    Performance Goals:


a.    Operating Income Goal: The Company must attain positive Operating Income
for each of the Company’s fiscal years contained in the Performance Period.



-B-1-



--------------------------------------------------------------------------------





b.    EBITA Goal: The EBITA Goal applies to and is measured with respect to each
of the three fiscal years contained in the Performance Period. For each fiscal
year in the performance period, global EBITA performance will be measured
against the global EBITA dollar target in the fiscal year financial plan
approved by the Ciber Board of Directors.  Attainment will be calculated based
on linear interpolation among EBITA Goal attainment levels and will be rounded
to the near whole percentage point.


 
Performance Level
Actual EBITA
(as % of Annual Target)
EBITA Goal
Attainment Factor
Maximum
120%
200%
 
110%
150%
Target
100%
100%
 
90%
75%
Threshold
80%
50%
Below Threshold
<80%
—%



c.    Total Shareholder Return (or “TSR”) Goal:
The Total Shareholder Return Goal will measure the Total Shareholder Return of
the Company during the Performance Period relative to the Total Shareholder
Return of the S&P Small Cap 600 IT Sector Index during the Performance Period.
For purposes of calculating Total Shareholder Return, the beginning share price
will be the average closing price for the 20 trading days ending January 1,
[____], and the ending share price will be the average closing price for the 20
trading days ending December 31, [____].
Total Shareholder Return will be calculated assuming that dividends are
reinvested on the ex-dividend date.
The Total Shareholder Return percentile will be rounded to the nearest whole
percentile.
Attainment will be calculated based on linear interpolation among Relative TSR
attainment levels and will be rounded to the near whole percentage point.
Relative TSR
TSR Attainment Factor
90th Percentile or above
150%
75th Percentile
125%
50th Percentile
100%
25th Percentile or below
75%












-B-2-

--------------------------------------------------------------------------------



4.    Performance Criteria:


a.    “Operating Income” means Operating Income before restructuring,
amortization costs, management transition costs, and stock based compensation
expense as determined in accordance with U.S. Generally Accepted Accounting
Principles.


b.    “EBITA” means Earnings before Interest, Taxes, Amortization, Restructuring
Costs, Management Transition Costs, and Stock Based Compensation Expense.


c.    ‘Total Shareholder Return” means the increase in the relevant share price
during the Performance Period, plus any dividends paid on the relevant shares
during the Performance Period.


5.    Permitted Adjustments. Adjustments to the Operating Income Goal are not
permitted.
6.    Vesting Date (assuming Performance Goals are attained): The date,
following the end of the Performance Period, on which the Committee certifies,
as applicable, the level of attainment of the Performance Goals achieved during
the Performance Period.









-B-3-

--------------------------------------------------------------------------------




EXHIBIT C
APPENDIX TO
GLOBAL PERFORMANCE STOCK UNIT AGREEMENT


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan, the Notice of Grant or the PSU Terms.
Terms and Conditions
This Appendix includes additional terms and conditions that govern Participant’s
participation in the Plan if Participant works and/or resides in one of the
countries listed below. If Participant is a citizen or resident of a country
other than the one in which Participant is currently working (or is considered
as such for local law purposes), or Participant transfers employment or
residence to a different country after the PSUs are granted, the Company will,
in its discretion, determine the extent to which the terms and conditions
contained herein will apply to Participant.
Notifications
This Appendix also includes information regarding certain other issues of which
Participant should be aware with respect to Participant’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of June 2015. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time PSUs vest or Participant sells
any Shares acquired upon vesting.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working (or is considered as such for local law
purposes), or if Participant relocates to a different country after the PSUs are
granted, the notifications contained in this Appendix may not be applicable to
Participant in the same manner.

-C-1-



--------------------------------------------------------------------------------




AUSTRALIA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the PSUs granted hereunder may
be settled in Shares only.
Australian Offer Document. The offer of the PSUs is intended to comply with the
provisions of the Corporations Act 2001, Australian Securities and Investments
Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order [CO 14/1000]. 
Additional details are set forth in the Offer Document for the offer of PSUs to
Australian residents, which was distributed to Participant with the Plan
documentation.
Notifications
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of Participant.
Securities Law Information. If Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should consult with his or her personal legal advisor before making
any such offer in Australia.
CANADA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the PSUs are payable in Shares
only.
Vesting Schedule and Termination Period. The following provision supplements
Section 5(c) of the PSU Terms:
For purposes of the PSUs, Participant’s Service shall be considered terminated
as of the earlier of (i) the date on which Participant’s Service is terminated;
(ii) the date on which Participant receives a written notice of termination of
Service, regardless of any notice period or period of pay in lieu of notice
required under any employment law in the country where Participant resides
(including, without limitation, statutory law, regulatory law, and/or common
law), even if such law is otherwise applicable to Participant’s benefits from
the Service Recipient; or (iii) the date on which Participant is no longer
actively providing services to the Company or an Affiliate (regardless of the
reason for such termination and regardless of whether later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is engaged
to provide Service or the terms of any employment or service agreement) and,
unless otherwise expressly provided in this Award Agreement or determined by the
Committee, Participant’s right to vest in the PSUs under the Plan, if any, will
terminate as of such date; the Committee shall have the exclusive discretion to
determine when Participant’s Service has terminated for purposes of the PSUs
including whether Participant may still be considered to be providing services
while on a leave of absence).

-C-2-



--------------------------------------------------------------------------------




The following provision will apply if Participant is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressemente souhaité que la convention [Award
Agreement], ainsi que de tous les documents, avis donnés et procédures
judiciaries executés donnés ou intentés en vertu de, ou lié, directement ou
indirectement, relativement à la présente convention, so ient rediges en langue
anglaise.
Data Privacy. The following provision supplements Section 12 of the PSU Terms
(Data Privacy):
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, the Service Recipient and any other
Affiliate to disclose and discuss such information with their advisors.
Participant further authorizes the Company, the Service Recipient and any other
Affiliate to record such information and to keep such information in
Participant’s employment file.
Notifications
Securities Law Information. The sale or other disposal of Shares acquired
through the Plan should take place through the Designated Broker outside of
Canada through the facilities of a stock exchange on which the Shares are listed
(i.e., the New York Stock Exchange).
Foreign Asset/Account Reporting Information. Foreign property must be reported
on Form T1135 (Foreign Income Verification Statement) if the total cost of such
foreign property exceeds C$100,000 at any time during the calendar year. Foreign
property includes any Shares acquired under the Plan and may include unvested
PSUs. Unvested PSUs also must be reported on Form T1135 (generally at a nil
cost) if the C$100,000 threshold is exceeded due to other foreign property held
by Participant. If Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would normally equal the fair market
value of the Shares at vesting, but if Participant owns other shares, this ACB
may have to be averaged with the ACB of other shares. If due, the Form T1135
must be filed at the same time Participant files his or her annual tax return.
Participant should consult with his or her personal tax advisor for details
regarding this requirement.
DENMARK
Terms and Conditions
Nature of Grant. The following provision supplements Section 10 of the PSU Terms
(Nature of Grant):
By accepting this Award of PSUs, Participant acknowledges, understands, and
agrees that this Award of PSUs relates to future services to be performed and is
not a bonus or compensation for past services.

-C-3-



--------------------------------------------------------------------------------




Danish Stock Option Act. By accepting this Award of PSUs, Participant
acknowledges that he or she has received the Employer Statement translated into
Danish, which is being provided to comply with the Danish Stock Option Act.
Notifications
Tax Reporting Information. If Participant holds Shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, Participant is
required to inform the Danish Tax Administration about the account. For this
purpose, Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed by Participant and may be signed by
the applicable broker or bank where the account is held. In the likely event
that the broker or bank does not sign the Form V, Participant is solely
responsible for providing certain details regarding the foreign brokerage
account and the Shares in the account to the Danish Tax Administration as part
of his or her income tax return. By signing the Form V, Participant authorizes
the Danish Tax Administration to examine the account.
In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank) for the purpose of holding cash outside Denmark, Participant is
also required to inform the Danish Tax Administration about this account. To do
so, Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by Participant and by the
applicable broker or bank where the account is held, unless an exemption from
the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Form K, which
Participant should do at the time he or she submits the Form K. By signing the
Form K, Participant (and the broker/bank to the extent the exemption is not
granted) undertakes an obligation, without further request each year, to forward
information to the Danish Tax Administration concerning the content of the
account. By signing the Form K, Participant authorizes the Danish Tax
Administration to examine the account.
Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or cash outside of Denmark, Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (Please note that these obligations
are separate from and in addition to the obligations described above.)

-C-4-



--------------------------------------------------------------------------------






SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT




Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the Ciber, Inc. (the “Company”) Amended and Restated 2004 Incentive
Plan (the “Plan”) in a separate written statement. This statement contains only
the information mentioned in the Stock Option Act, while the other terms and
conditions of your grant of restricted stock units or performance stock units
(your “Award”) are described in detail in the Plan and the Global Restricted
Stock Unit Agreement or Global Performance Stock Unit Agreement (as applicable),
which includes the Notice of Grant, the Terms and Conditions and the Appendix
(collectively, the “Award Agreement”), which have been made available to you.


As set forth in Section 1 of the Stock Option Act, the Stock Option Act only
applies to “employees” as that term is defined in Section 2 of the Stock Option
Act. If you are a member of the registered management of the Company’s affiliate
in Denmark or otherwise do not satisfy the definition of employee, you will not
be subject to the Stock Option Act and this Employer Statement will not apply to
you.


1.    Date of Grant


The grant date of your Award is the date that the committee of the Board of
Directors of the Company appointed to administer the Plan (the “Committee”)
approved a grant for you.


2.    Terms or Conditions for Award grant


All employees, non-employee directors and consultants of the Company and its
affiliates who meet the eligibility requirements in the Plan are eligible to
participate in the Plan. The grant of your Award under the Plan is offered at
the sole discretion of the Company. The Company may decide, in its sole
discretion, not to make any grants of Awards to you in the future. Under the
terms of the Plan and the Award Agreement, you have no entitlement or claim to
receive future grants of an Award or other awards.


3.    Vesting Date or Period


Your Award shall vest according to the vesting schedule set forth in the
applicable Award Agreement, unless vested or terminated earlier for the reasons
set forth in the Award Agreement and subject to Section 5 of this statement.
Your Award shall be converted into an equivalent number of Company common stock
upon vesting.







-C-5-



--------------------------------------------------------------------------------




4.    Exercise Price


No exercise price is payable upon the vesting of your Award and the issuance of
shares of the Company’s common stock (“Common Stock”) to you in accordance with
the vesting/settlement schedule described above.


5.    Rights upon Termination of Employment


Pursuant to the terms of the Stock Option Act, the treatment of your Award upon
termination of employment will be determined under Sections 4 and 5 of the Stock
Option Act unless the terms contained in the Plan and the applicable Award
Agreement are more favorable to you than Sections 4 and 5 of the Stock Option
Act. If the terms contained in the Plan and the applicable award agreement are
more favorable to you, then such terms will govern the treatment of your Award
upon termination of employment.


In the event of any other inconsistency between the Stock Option Act and the
Plan and the applicable Award Agreement, the Plan and the applicable Award
Agreement shall prevail.


6.    Financial Aspects of Participating in the Plan


The grant of your Award has no immediate financial consequences for you. It is
not until vesting of your Award and the subsequent sale of shares acquired at
settlement that you may realize any income under the Plan. The value of your
Award is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of Common Stock are financial instruments and investing in Common Stock
will always have financial risk. The possibility of profit at the time of
vesting will not only be dependent on the Company’s financial development, but
also, inter alia, on the general development on the stock market. In addition,
the future value of Company shares is unknown and cannot be predicted with
certainty.


The Company shall have the authority to satisfy any Tax-Related Items (as
defined in the Plan) related to your participation in the Plan by any of the
means set forth in the applicable Award Agreement. This statement does not
address the possible tax implications of the grant or vesting of the Award or
the sale of any shares acquired under the Plan. You are encouraged to discuss
this matter with your personal financial or tax advisor.




Ciber, Inc.
6312 South Fiddler's Green Circle, Suite 600E
Greenwood Village, Colorado 80111
U.S.A.





-C-6-



--------------------------------------------------------------------------------




FINLAND
There are no country-specific provisions.
GERMANY
Notifications
Exchange Control Information. If Participant remits proceeds in excess of
€12,500 into or out of Germany, such amount must be reported monthly to the
German Federal Bank (Bundesbank). In the case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of any cash dividends), the report must be filed electronically by the fifth day
of the month following the month in which the payment was received. The form of
report (Allgemeine Meldeportal Statistik) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.
Participant should consult his or her personal legal advisor regarding this
requirement.
INDIA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the PSUs are payable in Shares
only.
Notifications
Exchange Control Information. Proceeds from the sale of Shares must be
repatriated to India within ninety (90) days after receipt. Further, any
dividends received in relation to the Shares must be repatriated to India within
one hundred eighty (180) days after receipt. Participant should maintain any
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the Service
Recipient requests proof of repatriation. Participant should consult with his or
her personal legal advisor regarding this requirement.
Foreign Asset/Account Reporting Information.  Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be declared
by Indian taxpayers in their annual tax return.  Participant should consult his
or her personal tax advisor regarding this requirement.
NETHERLANDS
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.

-C-7-



--------------------------------------------------------------------------------




POLAND
Notifications
Exchange Control Information. If Participant holds foreign securities (including
Shares) and maintains accounts abroad, Participant may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN7,000,000,
Participant must file a report on the transactions and balances of the accounts
on a quarterly basis.
Further, if Participant transfers funds in excess of €15,000 into Poland in
connection with the sale of Shares or the receipt of dividends, the funds must
be transferred via a bank account. Participant is required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.
Participant should consult his or her personal legal advisor regarding this
requirement.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 10 of the PSU Terms
(Nature of Grant):
By accepting the PSUs, Participant consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan.
Participant understands and agrees that, as a condition of the Award of PSUs,
Participant’s termination of Service will automatically result in cancellation
and loss of any unvested PSUs as of the date of termination.
Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant PSUs under the Plan to individuals who may
providing services to the Company or an Affiliate throughout the world. This
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or any Affiliate other
than as expressly set forth in the Award Agreement. Consequently, Participant
understands that the PSUs are granted on the assumption and condition that the
PSUs and any Shares issued upon vesting of the PSUs are not a part of any
employment or service contract (either with the Company or any Affiliate) and
shall not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever.
Further, Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Plan or the Award Agreement, the
PSUs will be cancelled without entitlement to any Shares underlying the PSUs if
Participant’s Service is terminated for any reason, including, without
limitation: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of

-C-8-



--------------------------------------------------------------------------------




the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article 10.3
of Royal Decree 1382/1985. The Company, in its sole discretion, shall determine
the date when Participant’s Service has terminated for purposes of the PSUs.
In addition, Participant understands that this grant would not be made to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the PSUs shall be null and void.
Notifications
Securities Law Information. The PSUs described in the Award Agreement do not
qualify under Spanish regulations as a security.  No “offer of securities to the
public,” as defined under Spanish law, has taken place or will take place in the
Spanish territory in connection with this Award of PSUs. The Award Agreement has
not been, nor will it be, registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.
Foreign Asset/Account Reporting Information. To the extent that Participant
holds rights or assets (e.g., Shares, cash, etc.) in a bank or brokerage account
outside of Spain with a value in excess of €50,000 per type of right or asset as
of December 31 each year, information on such rights and assets must be reported
on his or her tax return for such year. Shares acquired under the Plan
constitute securities for purposes of this requirement, but the unvested PSUs
should not be considered an asset or right for purposes of this requirement.
If applicable, the assets or rights must be reported on Form 720 by no later
than March 31 following the end of the relevant year. After such assets or
rights are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets or rights
increases by more than €20,000 (as of each subsequent December 31), if the
Shares previously declared are transferred or if an account previously declared
is closed. Failure to comply with this reporting requirement may result in
penalties to Participant.
Participant should consult his or her personal tax advisor regarding these
requirements.
Exchange Control Information. In the event that Participant acquires Shares
under the Plan, Participant must declare such acquisition to the Spanish
Dirección General de Comercio Internacional e Inversiones (the “DGCI”), the
Bureau for Commerce and Investments, which is a department of the Ministry of
Economy and Competitiveness. The ownership of any Shares also must be declared
by filing a Form D-6 with the Directorate of Foreign Transactions each January
while such Shares are owned. In addition, if the value of the Shares acquired or
sold exceeds the applicable threshold (currently €1,502,530) (or if Participant
holds 10% or more of the share capital of the Company or such other amount as
would entitle Participant to join the Board), the filing is due within one month
after the acquisition or sale.
In addition, any account balances/positions and transactions with non-residents
of Spain, such as accounts held outside of Spain (including brokerage accounts)
and investment in non-Spanish instruments, with a balance as of December 31 of
the prior tax year or value during the prior tax

-C-9-



--------------------------------------------------------------------------------




year (or, as the case may be, the current year) exceeding €1,000,000 must be
declared electronically to the Bank of Spain.
Participant should consult his or her personal legal advisor regarding this
requirement.
SWEDEN
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the PSUs are payable in Shares
only.
Tax Withholding. The following provision supplements Section 8 (Responsibility
for Taxes) of the PSU Terms:
If payment or withholding of the Tax-Related Items is not made within ninety
(90) days after the end of the U.K. tax year (April 6 - April 5) in which the
event giving rise to the Tax-Related Items occurs or such other period specified
in Section 222(1)(c) of Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
Participant to the Service Recipient, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Service Recipient may recover it at any time
thereafter by any of the means referred to in the Plan or the Award Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of and subject to Section 13(k) of the
Exchange Act), Participant will not be eligible for such a loan to cover the
income tax due and the amount of any uncollected income tax may constitute a
benefit to Participant on which additional income tax and employee National
Insurance contributions (“NICs”) may be payable. Participant will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing the Company and/or
the Service Recipient (as appropriate) for the value of any employee NICs due on
this additional benefit, which may be recovered from Participant by the Company
or the Service Recipient at any time thereafter by any of the means referred to
in Section 8 of the PSU Terms.





-C-10-

